EXHIBIT 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO LETTER OF CREDIT REIMBURSEMENT AGREEMENT

This Fourth Amendment to Letter of Credit Reimbursement Agreement, dated as of
May 25, 2017 (this “Amendment”), amends the Letter of Credit Reimbursement
Agreement, dated as of November 23, 2015 (as previously amended, the
“Agreement”), among Renaissance Reinsurance Ltd. (the “Borrower”), various
lenders party thereto, Bank of Montreal, as Documentation Agent, Citibank Europe
plc, as Collateral Agent, and ING Bank N.V., London Branch, as Letter of Credit
Agent.  Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Agreement.

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

SECTION 1. AMENDMENTS. As of the Fourth Amendment Effective Date (as defined
below), the Agreement shall be amended as follows:

1.1 Section 1.1 of the Agreement is amended by adding the following definition
in alphabetical order:

“Fourth Amendment Effective Date” means May 25, 2017.

1.2 Section 1.1 of the Agreement is amended by amending the following definition
in its entirety to read as follows:

“Default” means any event that constitutes, or if it continues uncured, will,
with the lapse of time or the giving of notice or both, constitute, an Event of
Default.

1.3 Section 2.1(a) of the Agreement is amended in its entirety to read as
follows:

(a) (i) On the Effective Date, each Lender, upon the terms and conditions set
forth in this Agreement, issued, at the request and for the account of the
Borrower, such Lender’s Applicable Percentage of (x) a Letter of Credit
denominated in Dollars with a stated amount of $360,000,000, which Letter of
Credit was previously amended to have a stated amount of $380,000,000, and (y) a
Letter of Credit denominated in Pounds with a stated amount of £85,000,000,
which Letter of Credit was previously amended to have a stated amount of
£90,000,000, in each case, to support the obligations of the Corporate Member
with respect to the Supported Syndicate and (ii) as of the Fourth Amendment
Effective Date, each Lender agrees to (A) amend the Letter of Credit described
in clause (a)(i)(x) above to change the stated amount of $380,000,000 to a
stated amount of $180,000,000 and (B) cancel the Letter of Credit described in
clause (a)(i)(y) above.

Provided there exists no Default, upon notice to the Documentation Agent (which
shall promptly notify the Lenders), the Borrower may from time to time request
that the Letter of Credit described in clause (a)(i)(x) above (as amended in
accordance with clause (a)(ii)(A) above) be amended to increase the stated
amount of such Letter of Credit or issue a new Letter of Credit denominated in
Pounds in an aggregate amount for all such increases or issuances not to exceed
$75,000,000 or the equivalent thereof based on the Conversion Rate as of the
date of amendment or issuance. At the time of sending such notice, the Borrower
(in consultation with the Documentation Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Documentation Agent within such time
period whether or not it agrees to such increase or new issuance and, if so,
whether by an amount equal to, greater than or less than its Applicable
Percentage of such requested increase or new issuance. Any Lender not responding
within such time period shall be deemed to have declined to make such increase
or new issuance. The Documentation Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. If the Lenders
agree to make such increase or new issuance in accordance with this paragraph,
the Documentation Agent and the Borrower shall determine the final allocation of
such increase or new issuance; provided that unless a Lender declines to
participate in such increase or new issuance or agrees to do so in an amount
less than its then-existing Applicable Percentage, each Lender’s allocation of
the increase or new issuance shall be equal to its then-existing Applicable
Percentage; provided further that if any Lender declines to participate in such
increase or new issuance or agrees to do so in an amount less than its
Applicable Percentage, the Documentation Agent shall notify the other Lenders
and shall give the other Lenders an option to increase their offered amount of
such increase or new issuance so that the requested increase or new issuance
may, if such Lenders agree to increase their offered amounts, equal the full
amount requested by the Borrower. If the Lenders agree to an increase or new
issuance as set forth in this paragraph, the Letter of Credit Agent will amend
or issue the applicable Letter of Credit in accordance with Section 2.4.

1.4 Section 2.4(a) of the Agreement is amended in its entirety to read as
follows:

(a) Prior to the issuance of a Letter of Credit or an amendment to a Letter of
Credit described in Section 2.1(a) and as a condition of such issuance or
amendment, the Borrower shall deliver to the Letter of Credit Agent a Letter of
Credit Application signed by the Borrower, together with such other documents or
items as may be required pursuant to the terms thereof and hereof, and the
proposed form and content of such Letter of Credit shall be reasonably
satisfactory to the Letter of Credit Agent. The documents so delivered shall be
in compliance with the requirements set forth in Section 2.1(b), and shall
specify therein (i) the stated amount of the Letter of Credit requested,
(ii) the effective date of such amendment or issuance of such requested Letter
of Credit, (iii) whether the Letter of Credit is to be denominated in Dollars or
Pounds and (iv) the aggregate amount of Letter of Credit Obligations which are
outstanding and which will be outstanding after giving effect to the requested
amendment or Letter of Credit issuance. With respect to an amendment to or
issuance of a Letter of Credit described in the second paragraph of
Section 2.1(a), such documents shall also include a certification by the
Borrower that (w) the representations and warranties of the Borrower set forth
in this Agreement and the other Credit Documents are true and correct in all
material respects with the same effect as if then made (except to the extent
relating solely to an earlier date, in which case such representation and
warranty shall have been true and correct as of such earlier date), (x) no
Default, Event of Default or Full Collateralization Event shall exist before or
after giving effect to such issuance or amendment, (y) confirmation from Lloyd’s
that the Managing Agent has submitted all necessary documents regarding its plan
to provide Funds at Lloyd’s and (z) if requested by a Lender, such opinions,
certificates and resolutions as may be reasonably requested. The delivery of the
foregoing documents and information shall constitute a “Letter of Credit
Application” for purposes of this Agreement. Subject to the terms and conditions
of Section 2.1 and provided that (A) the applicable conditions set forth in
Section 9.1 hereof have been satisfied and (B) the Eligible Collateral in the
Collateral Account has a Collateral Value not less than the Required Collateral
Amount after giving effect to the increase in the stated amount or issuance of
such Letter of Credit, the Letter of Credit Agent (on behalf of the Lenders)
shall within the timeframe set forth in Section 2.1, issue or amend a Letter of
Credit on behalf of the Borrower in accordance with the Letter of Credit Agent’s
usual and customary business practices. The Letter of Credit Agent shall give
the Lenders prompt written notice of the issuance of or amendment to any Letter
of Credit.

1.5 Section 2.4(b) of the Agreement is amended in its entirety to read as
follows:

(b) The Letter of Credit Agent is hereby authorized to execute and deliver each
Letter of Credit and each amendment to a Letter of Credit on behalf of each
Lender, except to the extent a Lender has not agreed to increase the stated
amount of such Letter of Credit or issue a new Letter of Credit pursuant to the
second paragraph of Section 2.1(a). The Letter of Credit Agent shall use the
Applicable Percentage of each Lender under each Letter of Credit as its
“Commitment”. The Letter of Credit Agent shall not amend any Letter of Credit to
change the “Commitment” of a Lender or add or delete a Lender liable thereunder
unless such amendment is done in connection with an assignment in accordance
with Section 12.6 or in connection with any amendment or issuance of a Letter of
Credit pursuant to the second paragraph of Section 2.1(a). Each Lender hereby
irrevocably constitutes and appoints the Letter of Credit Agent its true and
lawful attorney-in-fact for and on behalf of such Lender with full power of
substitution and revocation in its own name or in the name of the Letter of
Credit Agent to issue, execute and deliver, as the case may be, each Letter of
Credit and each amendment to a Letter of Credit and to carry out the purposes of
this Agreement with respect to Letters of Credit, except to the extent a Lender
has not agreed to increase the stated amount of such Letter of Credit or issue a
new Letter of Credit pursuant to the second paragraph of Section 2.1(a). Upon
request, each Lender shall execute such powers of attorney or other documents as
any beneficiary of any Letter of Credit may reasonably request to evidence the
authority of the Letter of Credit Agent to execute and deliver such Letter of
Credit and any amendment or other modification thereto on behalf of the Lenders.

2. Representations and Warranties. The Borrower represents and warrants to the
Agents and the Lenders that:

(a) Authorization. The Borrower has the requisite power and authority to execute
and deliver this Amendment and to perform and observe the terms and conditions
stated herein and in the Agreement, and the Borrower has taken all necessary
corporate or other action to authorize its execution, delivery and performance
of this Amendment and the Agreement, as amended hereby.

(b) No Conflict. The Borrower’s execution, delivery and performance of this
Amendment do not and will not: (i) violate or contravene its Organizational
Documents; (ii) violate or contravene any order, writ, law, treaty, rule,
regulation or determination of any Governmental Authority, in each case
applicable to or binding upon it or any of its property; or (iii) result in the
breach of any provision of, or in the imposition of any lien or encumbrance
(except for liens or encumbrances created under the Credit Documents) under, or
constitute a default or event of default under, any agreement or arrangement to
which it is a party or by which it or any of its property is bound.

(c) Governmental Approvals. No authorization, approval or consent of, or notice
to or filing with, any Governmental Authority is required to be made by the
Borrower in connection with the execution and delivery by the Borrower of this
Amendment or the issuance by the Lenders of any Letter of Credit, or amendment
thereto, or other Obligations for the account of the Borrower pursuant to the
Agreement, as amended by this Amendment, except for those which have been duly
obtained, taken, given or made and are in full force and effect.

(d) Enforceability. This Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
affected by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting the
enforcement of creditors’ rights generally and/or (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding at
law or in equity) and good faith and fair dealing.

(e) Representations and Warranties. On the date hereof, each representation and
warranty set forth in Section 7 of the Agreement, as amended by this Amendment,
is true and correct in all material respects on and as of the date hereof with
the same effect as if made on and as of the date hereof (except to the extent
any such representation or warranty relates solely to an earlier date, in which
case such representation or warranty was true and correct as of such date).

(f) No Default. No Default, Event of Default or Full Collateralization Event
exists or will exist after giving effect to this Amendment or the issuance of
any new Letters of Credit or amendments to existing Letters of Credit.

3. Effectiveness. This Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) when the Documentation Agent has received each of the
following, in form and substance satisfactory to the Documentation Agent:

(a) counterparts of this Amendment signed by the Borrower and each other party
hereto;

(b) Confirmation from Lloyd’s that the Managing Agent has submitted all
necessary documents regarding its plan to provide Funds at Lloyd’s;

(c) all amounts that are then due and payable pursuant to Section 3 and
Section 12.4 of the Agreement; and

(d) such other documents as any Agent or any Lender may reasonably request.

4. Miscellaneous.

(a) On and after the date hereof, as used in the Agreement, “hereinafter,”
“hereto,” “hereof” and words of like import and all references in the Agreement,
the other Credit Documents and the respective exhibits and schedules thereto
shall, unless the context otherwise requires, be deemed to be references to the
Agreement as amended hereby and as further amended from time to time.

(b) Except as expressly amended hereby, the parties hereto agree that the
Agreement is ratified and confirmed, as amended hereby, and shall remain in full
force and effect in accordance with its terms and that all provisions of this
Amendment are the legally binding and enforceable agreements of the parties
hereto and their permitted successors and assigns.

(c) This Amendment and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(d) The provisions of Sections 12.15 and 12.16 of the Agreement regarding, among
other things, jurisdiction, service of process and waiver of trial by jury,
shall apply to this Amendment as if the same were set out in full herein in this
place.

(e) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.  Delivery of a counterpart hereof, or
a signature page hereto, by facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed original counterpart thereof.

(f) Section captions used in this Amendment are for convenience only and shall
not affect the construction of this Amendment.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

RENAISSANCE REINSURANCE LTD.

By: /s/ Stephen H. Weinstein
Name: Stephen H. Weinstein
Title: SVP, General Counsel, Chief Compliance Officer
& Secretary

1

BANK OF MONTREAL, as Documentation Agent

By: /s/ Benjamin Milot
Name: Benjamin Milot
Title: Vice President


2

BANK OF MONTREAL, LONDON BRANCH, as a Lender

By: /s/ Anthony Ebdon
Name: Anthony Ebdon
Title: MD


By: /s/ Scott Matthews
Name: Scott Matthews
Title: MD


3

CITIBANK EUROPE PLC., as Collateral Agent and a

Lender

By: /s/ Niall Tuckey
Name: Niall Tuckey
Title: Director


4

ING BANK N.V., LONDON BRANCH., as Letter of Credit

Agent and a Lender

By: /s/ N. Marchant
Name: N. Marchant
Title: Director


By: /s/ Alan Prosser
Name: Alan Prosser
Title: Vice President


5